Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 1 of 8 PageID 367




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  Orlando Division

                                                  Case No. 6:21-Cr-20-WWB-EJK

UNITED STATES,

      Plaintiff,

vs.

DERREMY JERRELL WALKER,

  Defendant.
___________________________/

                     DEFENDANT’S SENTENCING MEMORANDUM

  COMES NOW the Defendant, Derremy Jerrell Walker, by and through

undersigned counsel, hereby states that the following fact and circumstances,

along with supporting case law, is relevant and important to his sentencing in this

cause. The defense states as follows:

      1. Derremy Jerrell Walker has lived a difficult life. He witnessed the murder of

         his Mother when he was only 4 years old. (R-87, paragraph # 106)

      2. Derremy has suffered from depression and post traumatic stress disorder

         as a result of witnessing his Mother’s murder. (R-87, paragraph # 113)

                                              1
Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 2 of 8 PageID 368




   3. Derremy has also experienced difficulties with anger management.

   4. Derremy could benefit from psychological counseling, but he is often

      reluctant to trust other people.

   5. Derremy becomes upset if he believes that someone has insulted his

      intelligence. While there is no doubt that Derremy can read and write, he

      does have difficulty understanding the legal issues in his case. Undersigned

      counsel has had to assure Derremy that many people, who do not have

      training in the law, can have trouble understanding complex legal issues.

   6. In 2008, Derremy graduated from Deltona High School in Volusia County,

      DeLand, Florida.

   7. Derremy was in the United States Navy from 2009 to 2012.              (R-87,

      paragraph # 133) While Derremy was court martialed for some sort of

      dereliction of duty, he received a general discharge. (R-87, paragraph #

      133)

   8. As far as criminal history, Derremy’s only prior conviction was for driving

      with a suspended driver’s license. (R-87, paragraph # 96)

   9. The primary issue during the jury trial was whether or not the videos of the

      minors were sexually explicit videos which should be considered to be child

                                         2
Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 3 of 8 PageID 369




      pornography.

   10. United States Sentencing Guideline, Section 2G1.3(d)(1) provides that if an

      offense involved more than one minor, allows for offenses against minors

      which are not part of a count for which the Defendant was convicted to be

      considered a separate minor.      U.S.S.G. Section 2G1.3, comment (n.6)

      Nevertheless, the uncharged conduct must satisfy the principles of relevant

      conduct under United States Sentencing Guideline, Section 1B1.3(a)(1)(A).

      When the specific content of each video and whether or not the content

      demonstrates sexually explicit conduct and therefore the sexual

      exploitation of a minor child, there must still be proof which meets the

      preponderance of the evidence standard. “Relevant conduct is defined

      broadly and includes both uncharged and acquitted conduct that is proven

      by a preponderance of the evidence at sentencing…”. U.S.S.G. Section

      1B1.3(a)(1)(A), quoted in United States v. Richardson, No. 17-14729 (11th

      Cir. 2018).

   11. An individualized evaluation and finding concerning the video with regard

      to each pseudo count must be made by the United States District Court.

                                           3
Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 4 of 8 PageID 370




   12. The defense objects to an enhancement, pursuant to U.S.S.G. Section

      4B1.5(b)(1), based upon the fact that the defense does not believe that the

      videos produced in this cause constitute child pornography.

   13. As discussed in Defendant’s Motion for a New Trial and Renewed Motion

      for Judgment of Acquital (R-81) and during trial regarding a jury question,

      there is a critical split among the circuits regarding whether or not a video

      should be viewed from an objective or subjective point of view.

   14. The United States Court of Appeals for the Ninth Circuit has held that an

      image at issue may be lascivious exhibiting based upon how the

      photographer arranges it.      “Each of the pictures featured the child

      photographed as a sexual object…[T]hat is, so presented by the

      photographer as to arouse of satisfy the sexual cravings of a voyeur.” Unite

      States v. Wiegand, 812 F.2d 1239, 1244 (9th Cir. 1987) The Eleventh Circuit

      cited Wiegand in the case of United States v. Holmes, No. 14-11137

      (February 25, 2016) [PUBLISH], noting “[L]asciviousness is not a

      characteristic of the child photographed but of the exhibiting which the

      photographer sets up for an audience that consists of himself or like-minded

      pedophiles.” Id.

                                           4
Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 5 of 8 PageID 371




   15. In United States v. Ronald Spoor, 904 F.3d 141 (2d Cir. 2018), the Court

      held that “to the extent that the intent to elicit a sexual response from the

      viewer was a relevant factor in determining whether an image was child

      pornography, is objective, i.e. that it ‘should be considered by the jury only

      to the extent that it is relevant to the jury’s analysis of the five other factors

      and the objective elements of the image.” “Whether a video is, objectively,

      a lascivious exhibiting depends on the content of the video itself and not on

      the sexual predilection of its creator.” Id.

   16. The First Circuit Court of Appeals has agreed that whether or not an image

      or images constitutes a lascivious exhibition is a question for the factfinder,

      to be determined under an objective standard through the application of

      common sense. United States v. Frabizio, 459 F.3d 80, 85 (1st Cir. 2006).

   17. Quite clearly, under an objective standard, in other circuits, the videos

      produced by Mr. Walker may not have been considered by the jury to

      constitute a lascivious exhibition containing sexually explicit conduct.

   18. The relevancy of the preceding discussion of an objective versus subjective

      standard is relevant to the case of Mr. Walker with regard to sentencing

      because Defendants in other circuits have most likely been acquitted based

                                              5
Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 6 of 8 PageID 372




      upon conduct that is similar to Mr. Walker’s conduct.        Obviously, an

      acquitted Defendant gets no prison time while Mr. Walker is facing a

      minimum mandatory up of 15 years on each of two counts and a maximum

      sentence totaling 60 years.

   19. Title 18 United States Code, Section 3553(a)(6), cites the need to avoid

      unwarranted sentencing disparities between those guilty of similar

      conduct.   This Honorable Court should consider the stark difference

      between those in other circuits who receive no prison time and Mr. Walker,

      who must receive at least 15 years in federal prison.

   20. Section 3553(a)(1) requires this Honorable Court to consider “the nature

      and circumstances of the offense and the history and characteristics of the

      defendant.”

   21. Section 3553(a)(2)D) requires this Honorable Court to consider the need

      “to provide the defendant with needed educational or vocational training,

      medical care, or other correctional treatment in the most effective manner.”

   22. Specifically, the defense urges this Honorable Court to impose no more

      than the 15 year minimum mandatory sentence, concurrent on each of the

      two counts of conviction.

                                            6
Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 7 of 8 PageID 373




   23. The defense objects to any sentence totaling more than 15 year of

      imprisonment has being substantively unreasonable.

   24. At the time of the filing of this memorandum, no Order has been issued

      regarding the Defendant’s Motion for a New Trial and Reconsideration of

      his Motion for Acquittal. (R-81)

    WHEREFORE, the Defendant respectfully requests that this Honorable Court

   consider all of the preceding factors, information, and case law when imposing

   a sentence in this cause.




                                         7
Case 6:21-cr-00020-WWB-EJK Document 88 Filed 08/25/21 Page 8 of 8 PageID 374




                                    Certificate of Service

     I HEREBY CERTIFY that a true and correct copy of the preceding document

   has been furnished via the electronic filing system to the Office of the U.S.

   Attorney, AUSA Shawn Napier, Middle District of Florida, Orlando, Florida, on

   this 25th day of August, 2021.



                             By: s/Joseph R. Johnson________
                                 Joseph R. Johnson, Esq.
                                 Florida Bar No.: 0002290
                                 JOSEPH R. JOHNSON, P.A.
                                 Counsel for Mr. Walker
                                 P.O. BOX 798
                                 Ocoee, FL 34761
                                 Phone: (407) 889-5401
                                 JRJohnsonlaw@aol.com




                                              8
